[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]Memorandum of Decision On Plaintiff's Motion To Re-Argue
The plaintiff has requested that the court reexamine its decision in light of the Supplemental Memorandum of Decision.
That decision noted that after the January 17, 1990 agreement was signed, the plaintiff was continuing to make payments on the bank loan the parties had taken out. That is not inconsistent with the court's finding that the January 17 agreement resolved "all of their prior differences." The subsequent default and "seizure" of the defendant's collateral created a new "difference" between the parties.
This sequence of events is not in dispute and is supported by the testimony of both parties.
The count therefore concludes that its decision in this case CT Page 6938 should not be amended or supplemented further.
Anthony V. DeMayo Judge Trial Referee